Order entered November 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00951-CV

                                 CITY OF DALLAS, Appellant

                                                 V.

                      HIGHWAY 205 FARMS, LTD., ET AL., Appellees

                           On Appeal from the County Court at Law
                                   Kaufman County, Texas
                               Trial Court Cause No. 84262CC

                                             ORDER
       We GRANT appellant’s November 11, 2013 unopposed motion for an extension of time

to file a reply brief. Appellant shall file its reply brief on or before December 16, 2013.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE